NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
  

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted November 2, 2018 
                              Decided November 14, 2018 
                                             
                                         Before 
 
                          DIANE P. WOOD, Chief Judge 
                           
                          FRANK H. EASTERBROOK, Circuit Judge 
                           
                          AMY J. ST. EVE, Circuit Judge 
 
No. 18‐1342 
 
UNITED STATES OF AMERICA,                     Appeal from the United States District 
      Plaintiff‐Appellee,                     Court for the Southern District of Illinois. 
                                               
      v.                                      No. 17‐CR‐40035‐JPG‐1 
                                               
ROBERT TURNER,                                J. Phil Gilbert, 
      Defendant‐Appellant.                    Judge. 
                                               
                                       O R D E R 

       Robert Turner pleaded guilty to two counts of distribution of methamphetamine 
and one count of possession with intent to distribute, 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 
851. He was sentenced within the range recommended by the Sentencing Guidelines to 
three concurrent terms of 264 months’ imprisonment and ten years’ supervised release. 
Turner filed a notice of appeal, but his appointed counsel asserts that the appeal is 
frivolous and seeks to withdraw. See Anders v. California, 386 U.S. 738 (1967). Turner has 
responded to counsel’s motion. See CIR. R. 51(b). Counsel’s brief explains the nature of 
the case and addresses potential issues that an appeal of this kind might be expected to 
involve, and so we limit our review to the subjects that she and Taylor discuss. 
See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014). 
No. 18‐1342                                                                           Page  2 
 
       Counsel tells us that she consulted with Turner and that he does not wish to 
challenge or withdraw his guilty plea, so she properly avoids discussing the 
voluntariness of the plea or the adequacy of the plea colloquy. See United States v. 
Konczak, 683 F.3d 348, 349 (7th Cir. 2012).   
        
       Counsel next says that she reviewed the district court’s guidelines calculations 
but did not find even a potential claim to discuss. Turner proposes arguing that his 
prior offenses for distributing less than 5 grams of substances containing 
methamphetamine did not qualify as predicates for career‐offender status, see U.S.S.G. 
§ 4B1.1, but this argument would be frivolous because each drug offense was 
punishable by more than one year of imprisonment. See U.S.S.G. § 4B1.2(b); 720 ILCS 
646/55 (defining delivery of up to 5 grams of substance containing methamphetamine as 
a Class 2 felony); 730 ILCS 5/5‐4.5‐35 (Class 2 felonies punishable by sentence of 3 to 7 
years). 
        
       Counsel does consider whether Turner could challenge his prison sentence as 
unreasonable, but she appropriately rejects this potential argument as frivolous. 
Turner’s sentence is within the guidelines range (just two months above the low end) 
and thus we may treat it as presumptively reasonable, see United States v. Mykytiuk, 415 
F.3d 606, 608 (7th Cir. 2005).    Counsel found no reason to disturb that presumption. 
Moreover, the court adequately assessed the factors in 18 U.S.C. § 3553(a), noted 
Turner’s long criminal history, and reasonably concluded that a 264‐month term was 
appropriate to reflect the need to deter criminal conduct (“[P]rior sentences haven’t 
deterred you … I’m surprised these drugs haven’t killed you. … How is this going to 
change?”) and protect the public (“When you get out you just continue to violate”). The 
court then confirmed on the record that all mitigation arguments had been addressed.   
        
       Counsel also considers whether Turner could argue that he received ineffective 
assistance of counsel but properly concludes, in light of her representation of Turner 
during his plea and sentencing, that such a claim should be brought in a collateral 
action so that a fuller record can be developed. United States v. Stokes, 726 F.3d 880, 897–
98 (7th Cir. 2013) (citing Massaro v. United States, 538 U.S. 500, 504–05 (2003)).   
        
       In his piecemeal Rule 51(b) submissions, Turner raises a number of challenges to 
events occurring before his guilty plea. He contends, for instance, that his rights under 
the Speedy Trial Act, 21 U.S.C. § 3161(b), were violated because he was not indicted 
within 30 days of his arrest (in fact, he was indicted fifteen days before his arrest); that 
the search warrant that uncovered the drugs in his possession was invalid; and that in 
No. 18‐1342                                                                              Page  3 
 
the wake of Carpenter v. United States, 138 S. Ct. 2206 (2018), law enforcement violated 
the Fourth Amendment when it obtained digital information from his seized debit cards 
(by running these cards through a financial crimes system scanner) without a warrant 
or probable cause. But Turner’s unconditional guilty plea waived non‐jurisdictional 
defects that arose prior to the plea, United States v. Adigun, 703 F.3d 1014, 1019 (7th Cir. 
2012); Tollett v. Henderson, 411 U.S. 258, 267 (1973), including speedy‐trial claims, see 
United States v. Jackson, 697 F.3d 1141, 1144 (9th Cir. 2012); Parisi v. United States, 529 
F.3d 134, 138 (2d Cir. 2008); Washington v. Sobina, 475 F.3d 162, 165–66 (3d Cir. 2007); 
and Fourth Amendment claims. Adigun, 703 F.3d at 1019–22.   
        
       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.